Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION

Response to Amendment
The amendment filed on 2/01/2021 has been received and claims 1 and 4-14 are pending.

Claim Objections
Claims 9-12 and 14 are objected to because of the following informalities:  
in line 1 of Claim 9, delete “Previously Presented” and insert --Cancelled--;
in line 12 of Claim 10, insert --sterilization-- before “device”;
in line 23 of Claim 10, insert --a-- before “second”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, there is no written description support for the limitation that “the sterilization chamber is configured such that the object may be medical instrument” within the Specification as the disclosure merely indicates various types of objects may be sterilized by the sterilization device and does not provide any support nor specificity of sterilizing only one or more medical instruments whether through being specifically sized or shaped to allow insertion/removal of, or usage of, only medical instrument(s).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 9, it is not clear whether the limitation “” is attempting to specify that the sterilization chamber is specifically sized/ shaped/produced to fit/contain an object in the form of a medical object.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martens (5753196).
As to Claims 1, 4, and 10-11, Martens (‘196) discloses a device and a method for sterilizing an object (see Figure 5, Abstract), the device comprising at least: 
a sterilization chamber (within 4’) defining a treatment zone (37’) configured such that the object (116’) may be positioned therein (see Figure 5);
a gas stream (via 48’) (see Col. 7 lines 14-15) capable of being nitrogen;
a plasma generator (12’, 52’ 62’) in communication with the gas stream (see Figures 5-6); and
a duct (49’) putting the plasma generator (12’) into communication with the sterilization chamber (4’) and through which a post-discharge flow resulting from a plasma produced by the 
a deflector (122’, 118’) for deflecting the post-discharge stream and positioned in the sterilization chamber (4’) facing a central portion of the injection orifice (112’) (see Figure 5), upstream from the treatment zone (within 37’) (see Figure 5), the deflector (122’) being configured to deflect the flow of a central portion of the post-discharge stream as introduced through the central portion of the injection orifice (see Figure 5), 
wherein the deflector (122’, 118’) constitutes an obstacle positioned facing the central portion of the injection orifice (112’) so as to cause the post-discharge stream to flow around it (see Figure 5);
wherein the injection orifice (112’) has a dimension in a direction transverse to an injection direction (i.e. central axis of 52’/direction perpendicular to 122’) of the injection orifice (112’) (see Figure 5), the injection orifice (112’) has a first lateral portion (i.e. one of the lateral sides of 112’) and a second lateral portion (i.e. one of the lateral sides of 112’), the central portion (i.e. portion where the lines for 112’/49’ are pointing to) being situated between the first lateral portion and the second lateral portion (see Figure 5), the second lateral portion being situated on an opposite side of the injection orifice (112’) from the first lateral portion in the direction transverse to the injection direction (i.e. central axis of 52’/direction perpendicular to 122’) (see Figure 5), the deflector (122’) having a dimension in a direction transverse to the injection direction (i.e. central axis of 52’/direction perpendicular to 122’) of the injection orifice (112’); and

sterilizing the object (116’) present in the treatment zone (37’) during which the object (116’) is treated by the post-discharge stream as introduced through the injection orifice (112’) (see Abstract, Figure 5, Col. 2 lines 26-34, Col. 9 lines 8-27).
While Martens (‘196) does not appear to specifically teach that the dimension of the deflector being less than the dimension of the injection orifice such that the deflector does not face the first lateral portion or the second lateral portion, it would have been well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention to provide the deflector 122’ of Martens with a dimension/width less than the dimension/width of the injection orifice 112’ (and thereby the deflector would not face the first lateral portion or the second lateral portion) as a matter of choice. Only the expected results would be attained.
In addition, while Martens (‘196) discloses that the deflector (122’) is positioned at a distance from the injection orifice (112’) as measured along an injection direction (see Figure 5), Martens (‘196) does not appear to specifically teach that the distance is less than or equal to 50 millimeters. However, it would have been well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention to provide the deflector (122’, 118’) at a distance less than or equal to 50 millimeters from the injection orifice (112’) as measured 

As to Claim 9, Martens (‘196) discloses that the object is a medical instrument (see Col. 1 lines 19-20, Col. 9 lines 13-17). It is noted that the material/article worked upon by a structure being claimed does not impart patentability to the claims (see MPEP §2115). 

Claims 1, 4, and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacob (6342187) in view of Enguelcht (6278241) and Martens (5753196).
As to Claims 1, 4, and 10-11, Jacob (‘187) discloses a device and method for sterilizing an object (see Figures 1-10 and 15-16, Abstract), the device comprising at least: 
a sterilization chamber (within 11; 21; 110) defining a treatment zone (within 15; 23, 25; 52; 120, 126) configured such that the object (14) may be positioned therein (see Figures 1 and 4-6, column 3, lines 28-40);
a nitrogen stream (such as 127) (see column 5, lines 5-15; column 19, line 55 to column 20, line 20);
a plasma generator (12, 13; 18; 22; 113; see column 9, lines 13-42; column 16, lines 1-20) in communication with the nitrogen stream (127) (via 35; 128); and
a duct (128);
sterilizing the object present in the treatment zone during which the object is treated by the post-discharge stream as introduced through the injection orifice (see abstract, figures 1-6).

While Jacob (‘187) discloses that the sterilized object comprises conduits or inner cavities which are desired to be sterilized and located in a treatment chamber and which are in communication with the outside via inlet and outlet orifices such that the discharge flows through the orifices (see column 14, line 54 to column 15, line 30), Jacob does not appear to disclose the particular means for injecting the post-discharge flow to said orifices.  Enguelcht (‘241) discloses a device for producing a plasma to a sterilization chamber (see column 1, lines 4-37).  The reference continues to disclose that said plasma is produced and injected into said sterilization chamber by a plurality of nozzles in order to create a jet of activated gas of controllable composition and stable form, with a long continuous service life and optimum action on the items to be treated (see column 2, lines 25-45).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize nozzles as an injection orifice for injecting the post-discharge stream into the sterilization chamber of Jacob in order to create a 
As to the limitation that the device further comprises a deflector for deflecting the post-discharge stream and positioned in the sterilization chamber facing a central portion of the injection orifice, upstream from the treatment zone, the deflector being configured to deflect the flow of a central portion of the post-discharge stream as introduced through the central portion of the injection orifice, it was known in the art at the time of invention to provide a deflector for deflecting a stream and positioned in a sterilization chamber facing a central portion of an injection orifice. Martens (‘196) discloses a device and a method for sterilizing an object (see Figure 5, Abstract), the device comprising at least: 
a sterilization chamber (within 4’) defining a treatment zone (37’) configured such that the object (116’) may be positioned therein (see Figure 5);
a gas stream (via 48’) (see Col. 7 lines 14-15);
a plasma generator (12’, 52’ 62’) in communication with the gas stream (see Figures 5-6); and
a duct (49’) putting the plasma generator (12’) into communication with the sterilization chamber (4’) and through which a post-discharge flow resulting from a plasma produced by the plasma generator (12’) is to flow towards the sterilization chamber (4’) and the duct (49’) defining an injection orifice (112’) for injecting the post-discharge stream into the sterilization chamber (4’) (see Figure 5); and
a deflector (122’, 118’) for deflecting the post-discharge stream and positioned in the sterilization chamber (4’) facing a central portion of the injection orifice (112’) (see Figure 5), upstream from the treatment zone (within 37’) (see Figure 5), the deflector (122’) being 
wherein the deflector (122’, 118’) constitutes an obstacle positioned facing the central portion of the injection orifice (112’) so as to cause the post-discharge stream to flow around it (see Figure 5);
wherein the injection orifice (112’) has a dimension in a direction transverse to an injection direction (i.e. central axis of 52’/direction perpendicular to 122’) of the injection orifice (112’) (see Figure 5), the injection orifice (112’) has a first lateral portion (i.e. one of the lateral sides of 112’) and a second lateral portion (i.e. one of the lateral sides of 112’), the central portion (i.e. portion where the lines for 112’/49’ are pointing to) being situated between the first lateral portion and the second lateral portion (see Figure 5), the second lateral portion being situated on an opposite side of the injection orifice (112’) from the first lateral portion in the direction transverse to the injection direction (i.e. central axis of 52’/direction perpendicular to 122’) (see Figure 5), the deflector (122’) having a dimension in a direction transverse to the injection direction (i.e. central axis of 52’/direction perpendicular to 122’) of the injection orifice (112’); and
wherein the deflector (122’, 118’) comprises a perforated wall (118’) having multiple perforations (see Figure 5), the perforated wall (118’) being in communication with the injection orifice (112’) and leading into the treatment zone (37’), the perforated wall (118’) being designed to have the post-discharge stream pass therethrough13/14 and defining, upstream from the treatment zone, an internal volume (e.g. within the perforations) for distributing the post- discharge stream, the deflector having a non-perforated portion (122’) positioned facing the central portion of the injection orifice (112’) (see Figure 5); 

in order to cool and disperse the stream uniformly in the sterilization chamber and to provide an additional surface for conversion of the few remaining charged particles in the stream to neutral species (see Col. 8 lines 55-64).
It would have been obvious to one of ordinary skill in this art at the time of invention to provide a deflector for deflecting the post-discharge stream and positioned in the sterilization chamber facing a central portion of the injection orifice in the device of Jacob as modified by Enguelcht in order to ensure that the post-discharge stream is cooled and dispersed well and contains essentially neutral species generally devoid of undesirable charged particles as shown by Martens.
While Martens (‘196) does not appear to specifically teach that the dimension of the deflector being less than the dimension of the injection orifice such that the deflector does not face the first lateral portion or the second lateral portion, it would have been well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention to provide the deflector 122’ of Martens with a dimension/width less than the dimension/width of the injection orifice 112’ (and thereby the deflector would not face the first lateral portion or the second lateral portion) as a matter of choice. Only the expected results would be attained.
In addition, while Martens (‘196) discloses that the deflector (122’) is positioned at a distance from the injection orifice (112’) as measured along an injection direction (see Figure 5), Martens (‘196) does not appear to specifically teach that the distance is less than or equal to 50 millimeters. However, it would have been well within the purview of one of ordinary skill in the 

	As to Claim 8, Jacob (‘187) discloses that the treatment zone has a support surface (25, 27; 50) on which the object (14) is to be positioned, and the combined teaching of Jacob, Enguelcht and Martens teaches that the perforated wall (118’ of Martens) overlying and facing the support surface (25, 27; 50).

As to Claim 9, Jacob (‘187) discloses that the object is a medical instrument (see Col. 2 lines 48-50, Col. 14 lines 55-59). It is noted that the material/article worked upon by a structure being claimed does not impart patentability to the claims (see MPEP §2115). 

Thus, Claims 1, 4, and 8-11 would have been obvious within the meaning of 35 U.S.C. 103(a) over the combined teachings of Jacob (‘187), Enguelcht (‘241), and Martens (‘196).

Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-7 are allowed.
The following is an examiner’s statement of reasons for allowance: see examiner’s statement of reasons for allowance in paragraph 12 on p. 10 of office action mailed 6/30/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Double Patenting
Applicant is advised that should claim 1 be found allowable when amended to include allowable subject matter of claim 13, claim 10 (when/if amended to include the allowable subject matter of claim 14) will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Response to Arguments
Applicant's arguments filed 2/01/2021 have been fully considered but they are not persuasive. Specifically, as to applicant’s argument in p. 12 to third full paragraph on p. 15 and in last three full paragraph on p. 17 to second full paragraph on p. 20 of Remarks, examiner disagrees and points out that the proposed modification of Martens will provide the claimed dimension for the deflector and indicates that the size of the deflector 122’ in Martens needs only Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Moreover, as to applicant’s argument in third full paragraph on p. 13 and in second full paragraph on p. 19 of Remarks, examiner indicates that the features upon which applicant relies (i.e., a structural configuration that avoids deflecting all areas of the post-discharge stream) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As to applicant’s argument in last paragraph on p. 15 to second full paragraph on p. 16 and in last full paragraph on p. 20 to second full paragraph on p. 21 of Remarks, examiner again points out that the deflector of Martens help to deflect the central portion of the post-discharge stream from contacting the object and indicates that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In addition, examiner indicates that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REGINA M YOO/            Primary Examiner, Art Unit 1799